On May 7,1997, the defendant, Donald E. Anderson, is sentenced to the Montana Department of Corrections for a period of fifteen (15) years and the last five (5) years of this sentence is suspended. This Court does not mandate the defendant be required to stay at the Montana State Prison for any particular length of time and leaves this decision to the Montana Department of Corrections. However, the Court strongly suggests that defendant be placed in a pre-release center in Billings, Montana as soon as possible to complete both the alcohol counseling that he has started and that he be allowed th enroll in the sex offender treatment program offered by Michael D. Sullivan, M.S.W. The Court believes that defendant will respond much more quickly to sex offender counseling and alcohol treatment at a pre-release center than at Montana State Prison. The defendant shall successfully complete phases I and II of the sex offender treatment before being considered for parole and will thereafter follow all program conditions. Any time during which the defendant spends on probation or parole pursuant to this sentence, he will be subject to terms and conditions as stated in the May 7,1997 judgment.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by attorney Art Thompson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Robert Boyd
*106The Sentence Review Board wishes to thank Donald E. Anderson for representing himself in this matter.